Rule 1002. Requirement of the OriginalAn original writing, recording, or photograph is required in order to prove its content unless these rules or a federal statute provides otherwise. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1946; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules The rule is the familiar one requiring production  of the original of a document to prove its contents, expanded to include  writings, recordings, and photographs, as defined in Rule 1001(1) and  (2), supra. Application of the rule requires a resolution of  the question whether contents are sought to be proved. Thus an event may  be proved by nondocumentary evidence, even though a written record of  it was made. If, however, the event is sought to be proved by the  written record, the rule applies. For example, payment may be proved  without producing the written receipt which was given. Earnings may be  proved without producing books of account in which they are entered.  McCormick §198; 4 Wigmore §1245. Nor does the rule apply to testimony  that books or records have been examined and found not to contain any  reference to a designated matter. The assumption should not be made that the rule  will come into operation on every occasion when use is made of a  photograph in evidence. On the contrary, the rule will seldom apply to  ordinary photographs. In most instances a party wishes to introduce the item and the question raised is the  propriety of receiving it in evidence. Cases in which an offer is made  of the testimony of a witness as to what he saw in a photograph or  motion picture, without producing the same, are most unusual. The usual  course is for a witness on the stand to identify the photograph or  motion picture as a correct representation of events which he saw or of a  scene with which he is familiar. In fact he adopts the picture as his  testimony, or, in common parlance, uses the picture to illustrate his  testimony. Under these circumstances, no effort is made to prove the  contents of the picture, and the rule is inapplicable. Paradis, The  Celluloid Witness, 37 U.Colo.L. Rev. 235, 249–251 (1965). On occasion, however, situations arise in which  contents are sought to be proved. Copyright, defamation, and invasion of  privacy by photograph or motion picture falls in this category.  Similarly as to situations in which the picture is offered as having  independent probative value, e.g. automatic photograph of bank robber.  See People v. Doggett, 83 Cal.App.2d 405, 188 P.2d 792 (1948) photograph of defendants engaged in indecent act; Mouser and  Philbin, Photographic Evidence—Is There a Recognized Basis for  Admissibility? 8 Hastings L.J. 310 (1957). The most commonly encountered  of this latter group is of course, the X-ray, with substantial  authority calling for production of the original. Daniels v. Iowa City, 191 Iowa 811, 183 N.W. 415 (1921); Cellamare v. Third Acc. Transit Corp., 273 App.Div. 260, 77 N.Y.S.2d 91 (1948); Patrick & Tilman v. Matkin, 154 Okl. 232, 7 P.2d 414 (1932); Mendoza v. Rivera, 78 P.R.R. 569 (1955) It should be noted, however, that Rule 703, supra,  allows an expert to give an opinion based on matters not in evidence,  and the present rule must be read as being limited accordingly in its  application. Hospital records which may be admitted as business records  under Rule 803(6) commonly contain reports interpreting X-rays by the  staff radiologist, who qualifies as an expert, and these reports need  not be excluded from the records by the instant rule. The reference to Acts of Congress is made in view of such statutory provisions as 26 U.S.C. §7513,  photographic reproductions of tax returns and documents, made by  authority of the Secretary of the Treasury, treated as originals, and 44 U.S.C. §399(a), photographic copies in National Archives treated as originals. Committee Notes on Rules—2011 Amendment The  language of Rule 1002 has been amended as part of the restyling of the Evidence  Rules to make them more easily understood and to make style and terminology  consistent throughout the rules. These changes are intended to be stylistic  only. There is no intent to change any result in any ruling on evidence  admissibility.